Case 1:19-mj-00527-DML Document 11 Filed 05/30/19 Page 1 of 2 PageID #: 35



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )
       vs.                                     )   CAUSE NO. 1:19-mj-0527
                                               )
RANDALL CLARK BURNS,                           )                    - 01
          Defendant.                           )


                     COURTROOM MINUTE FOR MAY 28, 2019
             HONORABLE DEBRA MCVICKER LYNCH, MAGISTRATE JUDGE

       The parties appear for an initial appearance on the complaint filed on May 16, 2019.

Defendant appeared in person and by FCD counsel Joseph Cleary. Government represented by

AUSA Jeff Preston for AUSA Kristina Korobov. USPO represented by Danieka Thompkins.

       Financial affidavit approved. Counsel appointed.

       Charges, rights and penalties were reviewed and explained. Defendant waived reading

of the complaint.

       Defendant waived his right to a preliminary hearing and probable cause found.

       Government did not seek pretrial detention. Defendant is to remain in custody pending

the approval of a home inspection by USPO.

       Defendant released on conditions of pretrial release pending further proceedings before

the court.


                                      ____________________________________
               Date: 5/30/2019
                                         Debra McVicker Lynch
                                         United States Magistrate Judge
                                         Southern District of Indiana
Case 1:19-mj-00527-DML Document 11 Filed 05/30/19 Page 2 of 2 PageID #: 36



Distribution:
all ECF-registered counsel of record via email generated by the court’s ECF system
